DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/28/2020, 8/10/2020 and 09/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 05/09/2019.  These drawings are acceptable.

Specification
The abstract of the disclosure is objected to because it refers to purported merits and compares the invention with the prior art.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 28 is objected to because of the following informalities:  MacMullen is misspelled as “MacMillan”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17, 26, 31, 33, 35, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the phrases “may provide” and “may exhibit”, which render the claim indefinite, because it is unclear whether the features following these phrases are required or optional.
Claim 10 recites the limitations “improved strength”, “improved puncture strength”, “improved shutdown” and “reduced propensity to split”. These limitations are relative terms which render the claim indefinite.  They are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10 recites the phrase "for example", which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “improved puncture strength”, and the claim also recites “particularly at a certain thickness” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Similarly, claim 38 is indefinite because it recites the limitation “30 to 100 microlayers or more”, which includes the narrower range of 30 to 100 microlayers, as well as the broader range that additionally includes more than 100 microlayers.
Claim 10 recites the limitation “a certain thickness”. This limitation is indefinite, because it does not give any indication of what the claimed thickness is.
Claim 17 recites an “improved battery separator”. This limitation is indefinite because it does not set forth any objective standard for determining what constitutes “improved”. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). See MPEP 2173.05(b) IV.
Claim 17 recites the limitation “at least three consecutive layers of the microporous film have a thickness”. This limitation is indefinite, because it is ambiguous whether each of the layers individually have the claimed thickness, or if the claimed thickness is a total thickness of all three of the layers collectively.
Claim 26 recites the limitation "the battery separator of claim 25".  There is insufficient antecedent basis for this limitation in the claim.
Claims 26 and 38 are indefinite because the claimed average dielectric breakdown value is limited only by reference to a variable tri-layer microporous film. See MPEP 2173.05(b) II. A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). 
Claims 31 and 38 are indefinite because the claimed crystallinity is limited only by reference to a variable PE-containing layer of a trilayer microporous film. See MPEP 2173.05(b) II.
Claims 33, 35 and 38 recite “Machine Learning Test described herein”. This limitation is indefinite, because by making reference to the specification, it fails to particularly and distinctly point out in the claims what is included or excluded by the claim language. Furthermore, it is unclear in the claims what property of the battery separator is being claimed, as well as how to determine whether a battery separator satisfies the claimed ranges.
Claims 37 and 38 are indefinite because the claimed standard deviation value for the dielectric breakdown is limited only by reference to a variable tri-layer microporous film. See MPEP 2173.05(b) II.
Claim 38 is indefinite because the claimed minimum dielectric breakdown value is limited only by reference to a variable tri-layer microporous membrane or film. See MPEP 2173.05(b) II.
Claim 38 recites the limitation "the nail penetration test".  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "passes the nail penetration test".  This limitation is indefinite because it does not clearly set forth what the nail penetration test is, nor any standard for determining what constitutes passing.
Claim 38 recites the limitations “reduced MD or TD splittiness” and “reduced contact with pin”. These limitations are relative terms which render the claim indefinite.  They are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 26 fails to include all the limitations of the claim upon which it depends, because it depends on a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-7, 10, 17 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/048397 A1 (Brant).
Regarding claim 1, Brant discloses a microporous [0004] battery separator [0006] multi-layer membrane comprising a plurality of first and second microlayers arranged for example as A/B/A/B/A/B/A… [0016] wherein at least one pair of alternating layers can include one or more first polymers while the other pair of alternating layers can include one or more second polymers [0019], wherein the second polymer is not the same as the first polymer, in that it is a different polymer, different Mw and/or MWD, or different combination of polymers having different types and/or amounts of polymers [0031].
Regarding claim 2, Brant further discloses multiplying the number of layers by stacking (laminating) portions of layered extrudate [0083] formed by coextrusion of the first and second polymers [0070].
Regarding claims 3, 6 and 7, Brant further discloses that the membrane may have from 2 to 2048 layers, for example four layers or eight layers [0027].
Regarding claim 4, Brant further discloses that the first and second polymers can each comprise polyolefin or combinations of polyolefins [0030].
Regarding claim 5, Brant further discloses that the layers are made by coextrusion of polyolefin resins [0070] and dry stretching [00106], although it is also noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.
Regarding claim 10, Brant discloses a microporous [0004] battery separator [0006] multi-layer membrane comprising a plurality of first and second microlayers arranged for example as A/B/A/B/A/B/A… [0016] wherein at least one pair of alternating layers can include one or more first polymers while the other pair of alternating layers can include one or more second polymers [0019], wherein the second polymer is not the same as the first polymer, in that it is a different polymer, different Mw and/or MWD, or different combination of polymers having different types and/or amounts of polymers [0031]. The number of layers is multiplied by stacking (laminating) portions of layered extrudate [0083] formed by coextrusion of the first and second polymers [0070]. The membrane has improved properties such as shutdown temperature and pin puncture strength [0012], [00132].
Regarding claim 17, Brant discloses a microporous [0004] microlayer membrane as a battery separator film [0006] that may have 16 to 1024 layers [0027], and each of the layers may have a thickness in the range of 250 nm (0.25 µm) to 0.75 µm [0024].
Regarding claim 38, Brant discloses a microporous [0004] battery separator [0006] multi-layer membrane comprising a plurality of first and second microlayers arranged for example as A/B/A/B/A/B/A… [0016] wherein at least one pair of alternating layers can include one or more first polymers while the other pair of alternating layers can include one or more second polymers [0019], wherein the second polymer is not the same as the first polymer, in that it is a different polymer, different Mw and/or MWD, or different combination of polymers .

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0021808 A1 (Takita).
Takita discloses a battery separator formed by a multi-layer microporous polyolefin membrane [0012] that is measured by mercury intrusion porosimetry [0014] and exhibits a peak mercury intrusion value of log differential intrusion less than 1.2 cm3/g. See Fig 1.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0031943 A1 (Call ‘943).
Call ‘943 discloses a battery separator that comprises a multi-layered [0010] microporous film [0011] that has an electrical resistance ER reported as MacMullen number [0019] which is 8.3 or 7.4. See Table. 

Claim 30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0155124 A1 (Okugawa).
Okugawa discloses a battery laminated (multilayer) separator [0014], wherein the pore diameter of pores in the porous layer is preferably not more than 1 µm (microporous) [0096], and a pin pull-out resistance is 0.09 or 0.08 [Table 1], which, based on the formula in .

Claims 32 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0118827 A1 (Call ‘827).
Call ‘827 discloses a multilayered microporous battery separator that may have at least two microlayers (each layer may cover at least two regions) or four or more microlayers [0007], [0008], wherein a mixed penetration value is 67 kgf (657 N) or more [Table 1].


Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-33, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2010/048397 A1 (Brant).
Regarding claims 26-33, 35 and 37, Brant discloses a microporous multi-microlayer battery separator having the same structure and composition as the claimed invention and made by the same method, as explained above with respect to claims 1-7, 10, 17 and 38. Therefore, although not expressly disclosed, it appears that Brant’s separator will also have the same, or at least sufficiently similar, properties as claimed, including the claimed average dielectric breakdown value, peak mercury intrusion value, MacMullen number, tortuosity value, pin removal force, crystallinity, mixed penetration value, machine learning test value WT, and standard deviation value for dielectric breakdown. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further with respect to claim 29, it is noted that Brant teaches that the membrane has tortuous pathways [0017].
Further with respect to claim 31, Brant discloses that the membrane may have at least six layers (three regions each comprising two or more layers) [0027], wherein at least one of the layers may include polyethylene [0035]-[0042].
Further with respect to claim 32, Brant discloses that the membrane may have at least four layers (at least two regions or sublayers each including at least two microlayers) [0027]. Brant also teaches that the membrane has desirable strength values [00132].
Further with respect to claims 33 and 35, Brant discloses that the membrane may comprise a first microlayer comprising a first polymer and a second microlayer comprising a second polymer [0029] wherein the first polymer can comprise polyethylene and the second polymer can comprise polypropylene [0032]. Furthermore, although the claimed machine learning test is unclear, as best as can be understood based on applicant’s specification, it appears to be a measure of the number of layers in the membrane. Therefore it appears that Brant’s membrane would exhibit the same values as claimed, because Brant’s membrane has the same number of microlayers as the claimed invention (see paragraph [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727